 


110 HRES 262 IH: Honoring Ellen May Tower who, while an United States Army nurse during the Spanish-American War, became the first Army nurse to die on foreign soil.
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 262 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Rogers of Michigan (for himself, Mr. Stupak, Mr. Walberg, and Mr. McCotter) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Honoring Ellen May Tower who, while an United States Army nurse during the Spanish-American War, became the first Army nurse to die on foreign soil. 
 
 
Whereas Ellen May Tower was born on May 8, 1868, in Byron, Michigan; 
Whereas Ellen May Tower volunteered for service with the United States Army as a nurse in 1898 and served as a nurse during the Spanish-American War; 
Whereas Ellen May Tower contracted typhoid fever and became the first Army nurse to die on foreign soil while serving her country; and 
Whereas Ellen May Tower was the first women to receive a military burial in the State of Michigan and only the third woman in United States history to receive such a burial: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the spirit of service and dedication that Ellen May Tower displayed for her country; 
(2)honors Ellen May Tower as a great American in recognition of her contributions to the State of Michigan and the United States Army; and 
(3)honors Ellen May Tower during Women’s History Month. 
 
